Citation Nr: 0718514	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased evaluation for residuals of a 
low back injury, currently rated as 40 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left wrist disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1973 and from January 1981 to December 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

This case has previously come before the Board.  Most 
recently, in June 2004, the matter was remanded to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  

By rating decision dated in October 1999, the AOJ increased 
the evaluation for the residuals of a low back injury to 40 
percent.  The Board notes that since the increase to 40 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

By rating decision, dated in October 2005, service connection 
for diabetes mellitus type II was granted.  This represented 
a full grant of the benefits sought.  

The Board notes that in August 2005, the veteran expressed 
disagreement with a July 2005 rating decision, denying the 
application to reopen the claim of entitlement to service 
connection for a hearing loss disability and service 
connection for tinnitus.  A statement of the case was issued 
in February 2006.  The veteran did not file a substantive 
appeal in regard to these issues.  

The record reflects that the veteran previously provided 
testimony via videoconference in November 2002.  The Board 
Member who conducted the hearing, however, is no longer 
employed at the Board.  In correspondence received in March 
2007, the veteran stated that he did not desire another 
hearing.  

The issue in regard to service connection for left wrist 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a low back injury are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

2.  The lumbar spine is not ankylosed.  

3.  Neurologic impairment in either lower extremity is no 
more than mild.  

4.  In April 1994, the Board denied reopening the claim of 
entitlement to service connection for left wrist arthritis.  
That decision is final.

5.  Since the April 1994 Board decision, additional evidence 
has been submitted that is relevant and probative in regard 
to the issue of service connection for left wrist arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals of a 
low back injury have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5292, 5293, 5294, 5295 (before and after September 23, 2002) 
and 5237, 5243 (after September 26, 2003).

2.  The April 1994 Board decision, which denied reopening the 
claim of entitlement to service connection for left wrist 
arthritis is final.  Evidence submitted since that decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b), 7108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.156(a), 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated March 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2006 letter informed the claimant that 
additional information or evidence was needed to support the 
claim and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
December 2006.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected back disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough.  The examinations in 
this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

I.  Evaluation
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2006).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date may be no earlier than 
the effective date of the regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1):  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Diagnostic Code 5235, 
vertebral fracture or dislocation; Diagnostic Code 5236, 
sacroiliac injury and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; Diagnostic Code 5238, spinal 
stenosis; Diagnostic Code 5239, spondylolisthesis or 
segmental instability; Diagnostic Code 5240, ankylosing 
spondylitis; Diagnostic Code 5241, spinal fusion; Diagnostic 
Code 5242, degenerative arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 5243, intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran's back disability is rated as 40 percent 
disabling.  He maintains that a higher rating is warranted.  
The Board finds that the evidence supports a 60 percent 
evaluation under Diagnostic Code 5293.  

The evidence, to include VA examination reports, dated in 
June 2001, July 2004, May 2005, June 2005, April 2006, June 
2006, and October 2006, reflects complaints of constant pain, 
with difficulty sitting, standing, or walking for prolonged 
periods.  The Board notes that a July 1999 VA examiner noted 
lumbar spine arthritis was severe.  The June 2001 VA examiner 
opined that the veteran's back disability was of a nature 
that would worsen over time affecting his ability to walk 
distances.  The July 2004 VA examiner noted that degenerative 
changes of the lumbar spine limited the veteran's work and 
activities of daily living.  A paraspinal muscle spasm was 
noted on VA examination in May 2005.  The June 2005 VA 
examiner noted constant and progressively worsening chronic 
low back pain.  The June 2006 VA examiner diagnosed multi-
level lumbar degenerative disc disease and arthritis of the 
spine, noting extensive degeneration of the spine with more 
than adequate pathology to support the veteran's subjective 
complaints, to include constant pain and persistent symptoms.  
The examiner stated that pain had severely impacted the 
veteran's ability to function at home, that he had been 
forced to change his activity level, and that the spine 
disease was most certainly taking a toll on the quality of 
his life.  Radiculopathy was noted on VA examination in 
October 2006.  The Board finds that the evidence, to include 
the objective medical evidence, coupled with the veteran's 
subjective complaints, supports a 60 percent rating.  The 
Board notes that the criteria under Diagnostic Code 5293 
contemplates neurologic impairment, and thus separate 
evaluations are not warranted.  

An evaluation in excess of 60 percent is not warranted under 
the old or new criteria.  The Board notes that a 60 percent 
evaluation is the maximum schedular evaluation under 
Diagnostic Code 5293, as well under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  In addition, a rating in excess of 60 percent 
under the General Rating Formula is not warranted as the 
veteran's lumbar spine is not ankylosed.  On VA examination 
in June 2006, he had 0 to70 degrees of flexion in the lumbar 
spine and extension was from 0 to 25 degrees.  Right and left 
lateral bending was from 0 to 30 degrees, bilaterally.  A 
normal gait and normal posture were noted.  The evidence 
establishes that the veteran's lumbar spine is not ankylosed.  
In addition, the Board notes that the June 2005 peripheral 
nerves VA examiner attributed upper extremity radiculopathy 
to the neck.  The October 2006 VA examination report notes 
that MRI did not demonstrate any significant nerve root 
impingement or canal compromise.  The Board notes that the 
June 2006 VA peripheral nerves examination report notes that 
while the veteran complained of radiculopathy in the right 
lower extremity, electromystagmogram suggested radiculopathy 
in the left lower extremity.  Regardless of whether there is 
radiculopathy in the right lower extremity or left lower 
extremity, the examiner reported that it was mild.  Thus, 
even considering mild radiculopathy in either or both lower 
extremities, combining neurologic and orthopedic 
manifestations under the General Rating Formula does not 
result in a rating in excess of 60 percent.  

Under the new rating criteria, a rating in excess of 60 
percent is not warranted.  A 60 percent evaluation is the 
maximum rating under the criteria for intervertebral disc 
syndrome, and the veteran does not have unfavorable ankylosis 
entire spine.  The Board has considered DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995) and acknowledges the 
veteran's complaints of pain.  However, even considering 
pain, he does not exhibit the level of severity of impairment 
necessary to establish the level of impairment necessary for 
a 100 percent evaluation.  The Board notes that the 60 
percent disability evaluation assigned contemplates 
impairment in earning capacity, including loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2006).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board 

finds a higher 60 percent rating is warranted, but no other 
provision upon which to assign a rating in excess of 60 
percent.  

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board notes that while the veteran stated, on 
VA examination in July 1999, that he had difficulty working 
due to back pain, and while it was noted, on VA examination 
in May 2005, that after working six to eight hours as a 
bartender, he had to take one to two days off due to pain, he 
also stated that he had a new job, wherein he did a lot of 
driving and desk work.  The Board notes that a July 2004 VA 
examination report notes he was retired.  Significantly, a 
June 2006 VA examination report notes the veteran is employed 
in the field of human resources.  

II.  New & Material Evidence

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New and material evidence means evidence which was not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a).  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case 




as the amendment applies prospectively to claims filed on or 
after August 29, 2001. 38 C.F.R. § 3.156(a) (2006).  The 
veteran filed his claim to reopen in May 2001.

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein reopened.  

The issue of service connection for left wrist arthritis was 
denied by the Board in April 1994.  In February 1995 and June 
1995, the AOJ denied reopening the claim for service 
connection for left wrist arthritis.  At the time of the 
prior Board decision, the record included the service medical 
records, statements from the veteran, and post service 
medical records.  The evidence was reviewed and service 
connection for left wrist arthritis was denied.  38 U.S.C.A. 
§ 7104.  The decision is final.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

In essence, at the time of the prior Board decision in April 
1994, there was no evidence relating left wrist arthritis to 
service.  The Board notes that a January 1975 VA examination 
notes he was injured in a fall in service and that he is 
service-connected for a back disability as result of the in-
service fall.  A June 1999 VA treatment record notes a fall 
in service in Vietnam and a carpectomy in 1988.  A VA 
treatment reflects he was status post left proximal row 
carpectomy and he underwent left wrist fusion in September 
2001.  The Board finds the additional evidence submitted is 
relevant and probative, and when considered in conjunction 
with the old evidence, provides a more complete picture of 
the circumstances surrounding the origin of the left wrist 
disorder.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Consequently, the application to reopen the claims is 
granted.  



ORDER

A 60 percent evaluation for residuals of a low back injury is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

The application to reopen the claim of entitlement to service 
connection for left wrist arthritis is granted.


REMAND


The veteran asserts that left wrist arthritis is related to 
service.  In February 1990, the veteran asserted he had an 
onset of left wrist arthritis is 1985.  In June 1990, he 
maintained that left wrist arthritis was due to excessive 
typing during service.  The Board notes his DD Form 214s 
reflect that his military occupational specialty (MOS) was 
consistent with administrative duties.  In January 1993, he 
asserted that left wrist arthritis was a result of an injury 
in service in 1967.  VA treatment records show he is status 
post carpectomy and underwent left wrist fusion in September 
2001.  There is insufficient evidence to determine whether 
left wrist arthritis is related to service.  38 C.F.R. 
§ 3.326.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for an 
appropriate VA examination.  The claims 
file should be made available for review 
in conjunction with the examination.  The 
examiner should respond to the following.  
Is it at least as likely as not that left 
wrist arthritis was manifest in service or 
within the initial year of separation from 
either period of service?  A complete 
rationale should accompany any opinion 
provided.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


